Exhibit 10(iii).31

SAFEWAY INC.

2007 EQUITY AND INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

Safeway Inc., a Delaware corporation (the “Company”), pursuant to its 2007
Equity and Incentive Award Plan (the “Plan”), hereby grants to the holder listed
below (“Holder”) the number of shares of the Company’s common stock, par value
$0.01 per share (“Stock”), set forth below (the “Shares”). This Restricted Stock
award is subject to all of the terms and conditions set forth herein and in the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Restricted
Stock Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Award Grant Notice (the
“Grant Notice”).

 

Holder:  

 

  Grant Date:  

 

  Total Number of Shares of Restricted Stock:  

 

 

 

Vesting Schedule:    As of the Grant Date, 100% of the Shares will be subject to
the Forfeiture Restriction (as defined in the Restricted Stock Agreement).
Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Agreement, the Forfeiture Restriction shall lapse as to:   

(i)             % of the Shares on                     , 20    ,

  

(ii)            % of the Shares on                     , 20    ,

  

(iii)          % of the Shares on                     , 20    , and

  

(iv)           % of the Shares on                     , 20    .

   In no event, however, shall the Forfeiture Restriction lapse as to any
additional Shares following Holder’s Termination of Employment, Termination of
Consultancy or Termination of Directorship, as applicable.

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Holder has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Holder hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under or
relating to the Plan, this Grant Notice or the Restricted Stock Agreement. If
Holder is married, his or her spouse has signed the Consent of Spouse attached
to this Grant Notice as Exhibit B.

 

SAFEWAY INC.:     HOLDER:   By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:         Address:   5918 Stoneridge Mall Road     Address:  

 

  Pleasanton, CA 94588-3229      

 



--------------------------------------------------------------------------------

Attachments:    Restricted Stock Award Agreement (Exhibit A)    Consent of
Spouse (Exhibit B)    Stock Assignment (Exhibit C)    Joint Escrow Instructions
(Exhibit D)    Form of Internal Revenue Code Section 83(b) Election and
Instructions    (Exhibit E)        - Election under Internal Revenue Code
Section 83(b) (Attachment 1 to Exhibit E)        - Sample Cover Letter to
Internal Revenue Service (Attachment 2 to Exhibit E)    Safeway Inc. 2007 Equity
and Incentive Award Plan (Exhibit F)    Safeway Inc. 2007 Equity and Incentive
Award Plan Prospectus (Exhibit G)

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Safeway Inc., a Delaware corporation (the “Company”), has granted to Holder the
number of shares of the Company’s common stock, par value $0.01 per share
(“Stock”), specified in the Grant Notice (the “Shares”), upon the terms and
conditions set forth in the Safeway Inc. 2007 Equity and Incentive Award Plan
(the “Plan”), the Grant Notice and this Agreement.

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Grant Notice or, if not defined therein, the Plan.

1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.

ARTICLE II

GRANT OF RESTRICTED STOCK

2.1 Grant of Restricted Stock. In consideration of Holder’s agreement to remain
in the service or employ of the Company or a Subsidiary and for other good and
valuable consideration which the Committee has determined exceeds the aggregate
par value of the Shares, effective as of the “Grant Date” set forth in the Grant
Notice (the “Grant Date”), the Company hereby agrees to issue to Holder the
Shares, upon the terms and conditions set forth in the Plan, the Grant Notice
and this Agreement.

2.2 Issuance of Shares. Subject to Section 2.3, the issuance of the Shares under
this Agreement shall occur at the principal office of the Company simultaneously
with the execution of the Grant Notice by the parties or on such other date as
the Company and Holder shall agree (the “Issuance Date”). Subject to the
provisions of Article IV, the Company shall issue the Shares (which shall be
issued in Holder’s name) on the Issuance Date.

2.3 Conditions to Issuance of Shares. The Shares, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Shares
prior to fulfillment of all of the following conditions:

(a) The admission of such Shares to listing on all stock exchanges on which the
Stock is then listed;

(b) The completion of any registration or other qualification of such Shares
under any federal, state or foreign law or under regulations or rules
promulgated by the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in its discretion, deem
necessary or advisable



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any federal, state or
foreign governmental agency which the Administrator shall, in its discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for all amounts which, under
federal, state, local or foreign tax law, the Company (or other employer
corporation) is required to withhold upon issuance of such Shares; and

(e) The lapse of such reasonable period of time following the satisfaction of
all other conditions to issuance as the Administrator may from time to time
establish for reasons of administrative convenience.

2.4 Rights as Stockholder. Except as otherwise provided herein, upon delivery of
the Shares to the escrow agent pursuant to Article IV, Holder shall have all the
rights of a stockholder with respect to said Shares, subject to the restrictions
herein, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares; provided, however,
that any and all extraordinary cash dividends paid on such Shares and any and
all shares of Stock, capital stock or other securities or property received by
or distributed to Holder with respect to the Shares as a result of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company shall
also be subject to the Forfeiture Restriction (as defined in Section 3.1) and
the restrictions on transfer in Section 3.4 until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement (or, if such
Shares are no longer outstanding, until such time as such Shares would have been
released from the Forfeiture Restriction pursuant to this Agreement). In
addition, in the event of any merger, consolidation, share exchange or
reorganization affecting the Shares, then any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) that is by reason of any such transaction received with respect to, in
exchange for or in substitution of the Shares shall also be subject to the
Forfeiture Restriction and the restrictions on transfer in Section 3.4 until
such restrictions on the underlying Shares lapse or are removed pursuant to this
Agreement (or, if such Shares are no longer outstanding, until such time as such
Shares would have been released from the Forfeiture Restriction pursuant to this
Agreement). Any such assets or other securities received by or distributed to
Holder with respect to, in exchange for or in substitution of any Unreleased
Shares (as defined in Section 3.3) shall be immediately delivered to the Company
to be held in escrow pursuant to Article IV.

ARTICLE III

RESTRICTIONS ON SHARES

3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2, upon
Holder’s Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable, for any or no reason, all of the Unreleased Shares
(as defined in Section 3.3) shall thereupon be forfeited immediately and without
any further action by the Company (the “Forfeiture Restriction”). Upon the
occurrence of such a forfeiture, the Company shall become the legal and
beneficial owner of the Shares being forfeited and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Shares being forfeited by Holder. In the
event any of the Unreleased Shares are forfeited under this Section 3.1, any
cash, cash equivalents, assets or securities received by or distributed to
Holder with respect to, in exchange for or in substitution of such Shares and
held by the escrow agent pursuant to Section 4.1 and the Joint Escrow
Instructions shall be promptly transferred by the escrow agent to the Company.

3.2 Release of Shares from Forfeiture Restriction; Acceleration upon Change in
Control. The Shares shall be released from the Forfeiture Restriction as
indicated in the Grant Notice or, if earlier,

 

A-2



--------------------------------------------------------------------------------

upon the occurrence of a Change in Control; provided, however, that in no event
shall the Forfeiture Restriction lapse as to any additional Shares following
Holder’s Termination of Employment, Termination of Consultancy or Termination of
Directorship, as applicable. Any of the Shares released from the Forfeiture
Restriction shall thereupon be released from the restrictions on transfer under
Section 3.4. In the event any of the Shares are released from the Forfeiture
Restriction, any cash, cash equivalents, assets or securities received by or
distributed to Holder with respect to, in exchange for or in substitution of
such Shares and held by the escrow agent pursuant to Section 4.1 and the Joint
Escrow Instructions shall be promptly transferred by the escrow agent to Holder.

3.3 Unreleased Shares. Any of the Shares which, from time to time, have not yet
been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”

3.4 Restrictions on Transfer. Unless otherwise permitted by the Administrator
pursuant to the Plan, no Unreleased Shares or any dividends or other
distributions thereon or any interest or right therein or part thereof, shall be
liable for the debts, contracts or engagements of Holder or Holder’s successors
in interest or shall be subject to sale or other disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such sale or other disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted sale or other
disposition thereof shall be null and void and of no effect.

ARTICLE IV

ESCROW OF SHARES

4.1 Escrow of Shares. To insure the availability of the Unreleased Shares for
delivery in the event of forfeiture of such Shares by Holder pursuant to
Section 3.1, Holder hereby appoints the Secretary of the Company, or any other
person designated by the Administrator as escrow agent, as Holder’s
attorney-in-fact to assign and transfer unto the Company, such Unreleased
Shares, if any, forfeited by Holder pursuant to Section 3.1 and any cash, cash
equivalents, assets or securities received by or distributed to Holder with
respect to, in exchange for or in substitution of such Unreleased Shares, and
shall, upon execution of this Agreement, deliver and deposit with the Secretary
of the Company, or such other person designated by the Administrator, any share
certificates representing the Unreleased Shares, together with the Stock
Assignment duly endorsed in blank, attached as Exhibit C to the Grant Notice.
The Unreleased Shares and stock assignment shall be held by the Secretary of the
Company, or such other person designated by the Administrator, in escrow,
pursuant to the Joint Escrow Instructions of the Company and Holder attached as
Exhibit D to the Grant Notice, until the Unreleased Shares are forfeited by
Holder as provided in Section 3.1, until such Unreleased Shares are released
from the Forfeiture Restriction, or until such time as this Agreement no longer
is in effect. Upon release of the Unreleased Shares from the Forfeiture
Restriction, the escrow agent shall deliver to Holder the certificate or
certificates representing such Shares in the escrow agent’s possession belonging
to Holder in accordance with the terms of the Joint Escrow Instructions attached
as Exhibit D to the Grant Notice, and the escrow agent shall be discharged of
all further obligations hereunder; provided, however, that the escrow agent
shall nevertheless retain such certificate or certificates as escrow agent if so
required pursuant to other restrictions imposed pursuant to this Agreement. If
the Shares are held in book entry form, then such entry will reflect that the
Shares are subject to the restrictions of this Agreement. If any cash, cash
equivalents, assets or securities are paid, received by or distributed to Holder
with respect to, in exchange for or in substitution of the Unreleased Shares and
held by the escrow agent pursuant to Section 4.1 and the Joint Escrow
Instructions, such cash, cash equivalents, assets or securities shall also be
subject to the restrictions set forth in this Agreement and held in escrow
pending release of the Unreleased Shares with respect to which such cash, cash
equivalents, assets or securities were paid, received or distributed from the
Forfeiture Restriction.

 

A-3



--------------------------------------------------------------------------------

4.2 Transfer of Forfeited Shares. Holder hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Administrator,
to transfer the Unreleased Shares which have been forfeited by Holder to the
Company, and any cash, cash equivalents, assets or securities received by or
distributed to Holder with respect to, in exchange for or in substitution of
such Unreleased Shares.

4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow while acting in good faith and in the exercise
of its judgment.

ARTICLE V

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to (a) interpret the
Plan and this Agreement, (b) adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules and (c) amend this Agreement, subject
to Section 5.8. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be binding, conclusive and final
upon Holder, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Shares. In its discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Administrator under the Plan,
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the discretion of the Administrator

5.2 Restrictive Legends and Stop-Transfer Orders.

(a) Any share certificate(s) evidencing the Shares issued hereunder shall be
endorsed with the following legend and any other legend(s) that may be required
by any applicable federal, state or foreign securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

(b) Holder agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required: (i) to transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

 

A-4



--------------------------------------------------------------------------------

5.3 Adjustments. The Administrator may adjust the Unreleased Shares in
accordance with the provisions of Section 11.3 of the Plan.

5.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice or at the last
known address for Holder contained in the Company’s records. By a notice given
pursuant to this Section 5.4, either party may hereafter designate a different
address for notices to be given to that party. Any notice shall be deemed duly
given when sent via email or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

5.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.6 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

5.7 Conformity to Securities Laws. Holder acknowledges that the Plan is intended
to conform to the extent necessary with all applicable federal, state and
foreign securities laws (including the Securities Act and the Exchange Act) and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission or any other governmental regulatory body. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Shares
are to be issued, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

5.8 Amendments. This Agreement may not be modified, amended or terminated,
except by an instrument in writing, signed by a duly authorized representative
of the Company and, to the extent any such modification, amendment or
termination may adversely affect Holder’s rights under this Agreement, by
Holder, except as otherwise provided under the terms of the Plan.

5.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and Holder’s heirs, executors, administrators, successors and assigns.

5.10 No Employment Rights. Nothing in the Plan or this Agreement shall confer
upon Holder any right to continue in the employ or service of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and Holder.

5.11 Taxes. Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
Holder understands that Holder will recognize ordinary income for

 

A-5



--------------------------------------------------------------------------------

federal income tax purposes under Section 83 of the Code as the restrictions
applicable to the Unreleased Shares lapse. In this context, “restriction”
includes the Forfeiture Restriction. Holder understands that Holder may elect to
be taxed for federal income tax purposes at the time the Shares are issued
rather than as and when the Forfeiture Restriction lapses by filing an election
under Section 83(b) of the Code with the Internal Revenue Service no later than
30 days following the date of purchase. A form of election under Section 83(b)
of the Code is attached to the Grant Notice as Exhibit E.

HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(B), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.

5.12 Tax Withholding.

(a) The Company shall be entitled to require payment of any sums required by
federal, state or local tax law to be withheld with respect to the transfer of
the Shares or the lapse of the Forfeiture Restriction with respect to the
Shares, or any other taxable event related thereto. The Company may permit
Holder to make such payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to Holder;

(iii) by tendering Shares which are not subject to the Forfeiture Restriction
and which have a then current Fair Market Value not greater than the amount
necessary to satisfy the Company’s withholding obligation based on the minimum
statutory withholding rates for federal, state and local income tax and payroll
tax purposes; or

(iv) in any combination of the foregoing.

(b) In the event Holder fails to provide timely payment of all sums required by
the Company pursuant to Section 5.12(a), the Company shall have the right and
option, but not obligation, to treat such failure as an election by Holder to
provide all or any portion of such required payment by means of tendering Shares
in accordance with Section 5.12(a)(iii).

5.13 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.14 Entire Agreement. The Plan, the Grant Notice (including all Exhibits
thereto) and this Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Holder with respect to the subject matter hereof, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Holder.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                                                 , spouse of
                                                 , have read and approve the
foregoing Restricted Stock Award Agreement (the “Agreement”). In consideration
of issuing to my spouse the shares of common stock of Safeway Inc., a Delaware
corporation (the “Company”), set forth in the Restricted Stock Award Grant
Notice and Restricted Stock Award Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of the Company
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:                     ,        

 

   Signature of Spouse



--------------------------------------------------------------------------------

EXHIBIT C

TO RESTRICTED STOCK AWARD GRANT NOTICE

STOCK ASSIGNMENT

FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto SAFEWAY INC., a Delaware corporation (the “Company”),
                     shares of the common stock of the Company, standing in its
name on the books of said corporation represented by Certificate No.     
herewith and does hereby irrevocably constitute and appoint                     
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice between the Company and the undersigned dated
                    , 20     and the Restricted Stock Award Agreement attached
thereto.

 

Dated:                     ,        

 

   Signature of Holder

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Agreement, without requiring
additional signatures on the part of Holder.



--------------------------------------------------------------------------------

EXHIBIT D

TO RESTRICTED STOCK AWARD GRANT NOTICE

JOINT ESCROW INSTRUCTIONS

                    ,     

Secretary

Safeway Inc.

5918 Stoneridge Mall Road

Pleasanton, CA 94588-3229

Ladies and Gentlemen:

As escrow agent (the “Escrow Agent”) for both Safeway Inc., a Delaware
corporation (“Safeway”), and the undersigned recipient of stock of Safeway (the
“Holder”), you are hereby authorized and directed to hold in escrow the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Award Agreement (the “Agreement”) between Safeway and the undersigned (the
“Escrow”), including the stock certificate and the Stock Assignment, in
accordance with the following instructions:

1. In the event of (a) forfeiture by Holder of any of the shares owned by Holder
pursuant to Section 3.1 of the Agreement (the “Forfeiture Restriction”), or
(b) an election (or deemed election) by Holder to tender shares owned by Holder
which are not subject to the Forfeiture Restriction to satisfy the Company’s tax
withholding obligation pursuant to Section 5.12 of the Agreement, Safeway and/or
any assignee of Safeway (referred to collectively for convenience herein as the
“Company”) shall give to Holder and you a written notice specifying the number
of shares of stock forfeited or tendered and the date of forfeiture or tender.
Holder and the Company hereby irrevocably authorize and direct you to effect the
forfeiture or tender contemplated by such notice in accordance with the terms of
said notice.

2. As of the date of forfeiture or tender indicated in such notice, you are
directed (a) to date the stock assignments necessary for the forfeiture/tender
and transfer in question, (b) to fill in the number of shares being
forfeited/tendered and transferred, and (c) to deliver the same, together with
the certificate evidencing the shares of stock to be forfeited/tendered and
transferred, to the Company or its assignee.

3. Holder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as described in the Agreement. Holder
does hereby irrevocably constitute and appoint you as Holder’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
all documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated, including, but not limited to, the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the securities. Subject to the
provisions of this paragraph 3, Holder shall exercise all rights and privileges
of a stockholder of the Company while the stock is held by you.

4. Upon written request of Holder, but no more than once per calendar year,
unless the Forfeiture Restriction has been enforced, you will deliver to Holder
a certificate or certificates representing so many shares of stock as are not
then subject to the Forfeiture Restriction. Within 120 days after any voluntary
or involuntary termination of Holder’s services to the Company for any or no
reason, you will deliver to Holder a certificate or certificates representing
the aggregate number of shares held or issued pursuant to the Agreement and not
forfeited pursuant to the Forfeiture Restriction.



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any cash, cash equivalents, documents, securities or other property
belonging to Holder, you shall deliver all of the same to Holder and shall be
discharged of all further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Holder while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the expiration of any rights under any
applicable federal, state, local or foreign statute of limitations or similar
statute or regulation with respect to these Joint Escrow Instructions or any
documents deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel and may pay such counsel
reasonable compensation therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

15. Any notice or other communication required or permitted hereunder shall be
in writing and shall be delivered personally or sent by facsimile transmission,
overnight air courier, or first class

 

D-2



--------------------------------------------------------------------------------

certified or registered mail, postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of these Joint Escrow
Instructions or such other address as a party may designate by five days’
advance written notice to the other parties hereto. All notices and
communications shall be deemed to have been received unless otherwise set forth
herein: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of facsimile transmission, on the date on which the sender
receives electronic confirmation that such notice was received by the addressee;
(iii) in the case of overnight air courier, on the second business day following
the day sent, with receipt confirmed by the courier; and (iv) in the case of
mailing by first class certified or registered mail, postage prepaid, return
receipt requested, on the fifth business day following such mailing.

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof.

(Signature page follows.)

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed these Joint Escrow Instructions as
of the date first written above.

 

Very truly yours,

 

SAFEWAY INC.:

By:  

 

Name:   Title:   Address:   5918 Stoneridge Mall Road   Pleasanton, CA
94588-3229 HOLDER:  

 

Address  

 

 

 

 

ESCROW AGENT: By:  

 

 

Secretary

Safeway Inc.

Address   5918 Stoneridge Mall Road   Pleasanton, CA 94588-3229

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

TO RESTRICTED STOCK AWARD GRANT NOTICE

FORM OF 83(B) ELECTION AND INSTRUCTIONS

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock, par value $0.01 per share, of Safeway Inc.
transferred to you. Please consult with your personal tax advisor as to whether
an election of this nature will be in your best interests in light of your
personal tax situation.

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

 

1. Complete Section 83(b) election form (attached as Attachment 1) and make four
(4) copies of the signed election form. (Your spouse, if any, should sign the
Section 83(b) election form as well.)

 

2. Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

 

3. Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns. We suggest that you have the package
date-stamped at the post office. The post office will provide you with a white
certified receipt that includes a dated postmark. Enclose a self-addressed,
stamped envelope so that the Internal Revenue Service may return a date-stamped
copy to you. However, your postmarked receipt is your proof of having timely
filed the Section 83(b) election if you do not receive confirmation from the
Internal Revenue Service.

 

4. One (1) copy must be sent to Safeway Inc. for its records and one (1) copy
must be attached to your federal income tax return for the applicable calendar
year.

 

5. Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT E

TO RESTRICTED STOCK AWARD GRANT NOTICE

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of common stock,
par value $0.01 per share, of Safeway Inc., a Delaware corporation (the
“Company”).

 

1. The name, address and taxpayer identification number of the undersigned
taxpayer are:

__________________________________________

__________________________________________

__________________________________________

SSN:                                                                            

The name, address and taxpayer identification number of the taxpayer’s spouse
are (complete if applicable):

__________________________________________

__________________________________________

__________________________________________

SSN:                                                                            

 

2. Description of the property with respect to which the election is being made:

                     shares of common stock, par value $0.01 per share, of the
Company.

 

3. The date on which the property was transferred was                     ,
20    .

 

4. The taxable year to which this election relates is calendar year 20    .

 

5. Nature of restrictions to which the property is subject:

The Shares may not be transferred and are subject to forfeiture if taxpayer’s
employment or service with the Company and its majority-owned subsidiaries
terminates for any reason. The forfeiture restriction applicable to the Shares
will lapse in a series of              cumulative installments of     % each on
                    , 20    ,                     , 20    ,
                    , 20     and                     , 20     or, if earlier,
upon liquidation or dissolution of the Company or the occurrence of a qualifying
change in ownership or control of the Company.

 

6. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $             per Share.

 

7. No amount was paid by the taxpayer for the Shares.

 

8. A copy of this statement has been furnished to the Company.

Dated:                     , 20     Taxpayer Signature
                                                                         

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

Dated:                     , 20     Spouse’s Signature
                                                                         



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT E

TO RESTRICTED STOCK AWARD GRANT NOTICE

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

[Date]

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Internal Revenue Service

[Address where taxpayer files returns]

 

  Re: Election under Section 83(b) of the Internal Revenue Code of 1986

       Taxpayer:                                         
                                                             

       Taxpayer’s Social Security Number:
                                                          

       Taxpayer’s Spouse:                                         
                                             

       Taxpayer’s Spouse’s Social Security Number:
                                           

Ladies and Gentlemen:

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

Enclosures

cc:        Safeway Inc.



--------------------------------------------------------------------------------

EXHIBIT F

TO RESTRICTED STOCK AWARD GRANT NOTICE

SAFEWAY INC. 2007 EQUITY AND INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT G

TO RESTRICTED STOCK AWARD GRANT NOTICE

SAFEWAY INC. 2007 EQUITY AND INCENTIVE AWARD PLAN PROSPECTUS